DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “MetaAnchor: Learning to Detect Objects with Customized Anchors” by Yang et al. (hereinafter ‘Yang’).
In regards to claim 1, Yang teaches an anchor determination method, comprising: (See Yang Abstract, Yang teaches an anchor detection method)
performing feature extraction on an image to be processed to obtain a first feature map of the image to be processed; and (See Yang Figure 1(a) and Section 3.2, Yang teaches obtaining feature maps).
performing anchor prediction on the first feature map via an anchor prediction network to obtain position information of anchors and shape information of the anchors 

In regards to claim 2, Yang teaches wherein the anchor prediction network comprises a position prediction sub-network, wherein the performing the anchor prediction on the first feature map via the anchor prediction network to obtain the position information for generating the anchors in the first feature map comprises: inputting the first feature map into the position prediction sub-network to determine probabilities of generating the anchors in positions in the first feature map; and determining, as the position information of the anchors, information about positions where the probabilities are greater than or equal to a preset threshold. (See Yang Section 3.2)

In regards to claim 3, Yang teaches wherein the anchor prediction network comprises a shape prediction sub-network, wherein the performing the anchor prediction on the first feature map via the anchor prediction network to obtain the shape information of the anchors in the first feature map comprises: inputting the first feature map into the shape prediction sub-network to determine the shape information of the anchors. (See Yang Section 3.2)



In regards to claim 8, Yang teaches wherein the performing the feature extraction on the image to be processed to obtain the first feature map of the image to be processed comprises: performing the feature extraction on the image to be processed by using a pre-trained feature extraction network to obtain the first feature map of the image to be processed. (See Yang Figure 1).

Claims 9-12 and 16 recite limitations that are similar to that of claims 1-4 and 8, respectively. Therefore, claims 9-12 and 16 are rejected similarly as claims 1-4 and 8, respectively.

Claims 17-20 recite limitations that are similar to that of claims 1-4, respectively. Therefore, claims 17-20 are rejected similarly as claims 1-4, respectively.

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claims 5-7 and 13-15, the applied art does not teach or suggest a correction network for performing classification and anchor correction as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/UTPAL D SHAH/           Primary Examiner, Art Unit 2665